Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in regards to application #16/530, 719 that was filed on 08/02/2019. Claims 1-27 are currently under examination.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claim5 is objected to because of the following informalities: Claim 5 in line 1should be amended to read "... wherein the directional and rate control apparatus...”- for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to 
Regarding Claim 1, the claimed subject matter is directed to the desired result (“a hydraulic shutoff apparatus” that has a hydraulic position to allow the pressurized fluid to flow, “a directional and rate control apparatus” that has a directional control position to allow the pressurized fluid to flow) rather than to the combination necessary to achieve that result as described in the description. A person skilled in the art would speculate on the configuration of the hydraulic shutoff and the directional and rate control apparatus structure producing the desired result. Appropriate correction/clarification required.
Claims 2-20 are rejected under the same rational as the rejection of claim 1 above solely based on their dependencies from the rejected claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 and 21, the preambles of claim 1 and 21 are not clear. For clarity the preamble of claim 1 could read as “An aircraft control surfaces system “ or “A horizontal stabilizer trim actuator for horizontal control surfaces in an aircraft” and the preamble of claim 21 could read 
Regarding Claim 8, Claim 8 that depends from claim 1 is indefinite. The use of the expression “a directional control valve” (line 3-4) is unclear if this refers to the same directional and control valve previously introduced in claim 5 (when claim 8 is read being dependent on claim 5, that it is not) or to an additional directional control valve, thereby causing a lack of clarity.
Regarding Claim 16, claim 16 is indefinite. The use of the expression “a shutoff valve” (line 10) being one of a three port two position motor operated valve, a two port two position motor operated valve or a two port two position solenoid operated valve is unclear if said valve is a valve in addition to the three port two position SOV of the shutoff apparatus introduced in claim 16 or not, thereby causing a lack of clarity.
In addition, the term “or” before the last element of the list of elements (line 9) causes a lack of clarity, as it is not clear whether the last element is part of the group or represents an alternative to the group.
Regarding claim 22-23, Claims 22, 23 are indefinite  The elements “a first hydraulic position” (claim 22, line 1-2) and “a first directional control position” (claim 23, line 1-2), are defined with indefinite articles, causing a lack of clarity as to whether they are intended to refer to the same elements previously defined in the independent claim 21. Appropriate correction required.
Regarding claim 23, The recitation “ a fourth hydraulic path” and “a fifth hydraulic path” are ambiguous as no first, second or third hydraulic paths have been previously introduced in the independent claim 21 on which claim 23 is read dependent, thereby causing a lack of clarity.

All the dependent claims rejected claims above are also rejected under the same rational as the rejected claim above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 17, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ebbing et al. (US4,449,442).
Regarding Claim 1, Ebbing discloses a system (Fig. 1) comprising: 
a hydraulic inlet (10, Fig. 1) configured to receive pressurized hydraulic fluid; 
a first hydraulic path  (11, Fig. 1) fluidically connected to the hydraulic inlet; 
a second hydraulic path (13, Fig. 1); 
a hydraulic shutoff apparatus (12, 26, Fig. 1) fluidically connected to the first hydraulic path  (11) and the second hydraulic path (13) and configured to be switched between a plurality of hydraulic positions, wherein at least one of the hydraulic positions allows for the 12, 26) to the second hydraulic path (13) (see col.6, lines 9-20); 
a directional (31) and rate (28) control apparatus (col. 4 lines 10-17 and col.6 lines 60-63); 
a third hydraulic path (14, 16, Fig. 1)  fluidically connected to the directional (31) and rate (28) control apparatus; and 
a hydraulic motor  (17, Fig. 1) fluidically connected to the directional (31) and rate (28) control apparatus via the third hydraulic path (14, 16), wherein: 
the directional (31) and rate (28) control apparatus is configured to be switched between a plurality of directional control positions wherein at least one of the directional control positions allows for the pressurized hydraulic fluid to flow from the second hydraulic path through the directional and rate control apparatus to the hydraulic motor (see col. 6, lines 9-30); 
the hydraulic motor (17, Fig. 1) is configured to turn an output shaft (18, Fig. 1) to actuate a control surface (74, Fig. 1) of a vehicle responsive (via 71, 72) to receiving the pressurized hydraulic fluid from the directional (31) and rate (28) control -23 -PATENT Docket No. 15-0832-US-CNT (70186.326US02) apparatus (col.4, lines 1-5) and configured to be locked responsive to not receiving the pressurized hydraulic fluid (col.6, lines 9-14) from the directional (31) and rate (28) control apparatus; and a brake apparatus connected to the hydraulic motor and/or the output shaft.  
Regarding Claim 4, Ebbing discloses a system (Fig. 1) wherein the hydraulic shutoff apparatus comprises: 
a shutoff solenoid operated valve (SOV) (26, Fig. 1) fluidically connected to the first hydraulic path (11, Fig. 1), wherein the shutoff SOV (26, Fig. 1) is a three port two position SOV configured to allow flow of the pressurized hydraulic fluid in an open position and col. 6, lines 3-8); and  - 24 -PATENT 
Docket No. 15-0832-US-CNT (70186.326US02) 	a shutoff spool  (12, Fig. 1)fluidically connected to the first hydraulic path (11, Fig. 1), wherein the shutoff spool (12) is a three port two position pilot operated valve configured to, responsive to the shutoff SOV (26)  allowing flow of the pressurized hydraulic fluid, allow flow of the pressurized hydraulic fluid from the first hydraulic path to the directional and rate control apparatus (col. 6, lines 14-16).  
Regarding Claim 17, Ebbing discloses a system (Fig. 1) including an inlet filter (‘filter screen’, Fig. 1) disposed between the hydraulic inlet  (10) and the first hydraulic path (11), and return port  (Fig. 1) fluidically connected to the directional (32) and rate (28) control apparatus. 
Regarding Claim 20, Ebbing discloses a system (Fig. 1) aircraft comprising the system of claim 1, wherein the vehicle is the aircraft and the aircraft comprises: a fuselage; and the control surface coupled to the fuselage (col.2, lines 48-53).  
Regarding Claim 21, Ebbing discloses a system (Fig. 1) method (Fig. 1) comprising: receiving pressurized hydraulic fluid (col.4, lines 1-5); 
flowing the pressurized hydraulic fluid into a hydraulic shutoff apparatus (col. 5, lines 60-62); 
switching, responsive to the flow of the pressurized hydraulic fluid into the hydraulic shutoff apparatus, the hydraulic shutoff apparatus to a first hydraulic position (col.6, lines 14-19); 
flowing the pressurized hydraulic fluid into a directional and rate control apparatus (col.6, lines 20-25);
26, Fig. 1) to an open position to allow flow of the pressurized hydraulic fluid to a rate control spool (12, Fig. 1), wherein the rate control SOV is a three port two position SOV configured to allow flow of the pressurized hydraulic fluid to a rate control spool in the open position and configured to prevent flow of the pressurized hydraulic fluid in a closed position (col. 6, line 3-8); 
changing a flow restriction of hydraulic fluid through the rate control spool (12, Fig. 1) responsive to the rate control SOV (26, Fig. 1) allowing flow of the pressurized hydraulic fluid to the rate control spool, wherein the rate control spool is a four port two position pilot operated valve (col. 6, lines 14-16); 
switching, responsive to the flow of the pressurized hydraulic fluid through the rate control spool, a directional control valve of the directional and rate control apparatus to a first directional control position (col. 4, lines 8-17, col.6, lines 31-44); 
monitoring the position of the directional control valve (col.6, lines 42-44);  -31 -PATENT Docket No. 15-0832-US-CNT (70186.326US02) 
actuating, responsive to the flow of the pressurized hydraulic fluid into a hydraulic motor, the hydraulic motor (col.4, lines 8-17) turning an output shaft (18, Fig. 1) of the hydraulic motor (col.2, lines 49-54, col.4, lines 22-24), and 
actuating a control surface (col. 4, lines 34-38).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2-3, 18, 22, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebbing et al. (US 4,449,442) in view of Holder et al. (US 6,298,661).
Regarding Claims 2 and 3, Ebbing discloses the system of claim 1, comprising a hydraulic brake (21) configured to restrict movement of the hydraulic motor and/or the output shaft responsive to not receiving the pressurized hydraulic fluid (Col. 6 lines 21-30).
Ebbing fails to teach that the pressurized hydraulic fluid comes from a brake controller fluidically connected to the hydraulic shutoff apparatus via the second hydraulic path, wherein the brake controller is configured to allow flow of the pressurized hydraulic fluid in an open position and configured to prevent flow of the pressurized hydraulic fluid in a closed position; wherein the brake controller is a hydraulic brake solenoid operated valve (SOV) comprising a three port two position SOV.
Holder teaches (Fig. 1, Col. 3 lines 51-54) that the pressurized hydraulic fluid comes from a brake controller (63) fluidically connected to the hydraulic shutoff apparatus (55) via the second hydraulic path (61), wherein the brake controller is configured to allow flow of the pressurized hydraulic fluid in an open position and configured to prevent flow of the pressurized hydraulic fluid in a closed position; wherein the brake controller (63) is a hydraulic brake solenoid operated valve (SOV) comprising a three port two position SOV.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ebbing by using the brake controller of Holder in order to control the brake operation through a control of the hydraulic fluid flow as claimed in claims 2 and 3.

Regarding Claim 18, Ebbing discloses the system of claim 1, but fails to teach wherein the directional and rate control apparatus further comprises a linear variable differential transformer configured to monitor the position of the directional control valve.
Holder teaches (Fig. 1) wherein the directional and rate control apparatus further comprises a linear variable differential transformer (109) configured to monitor the position of the directional control valve. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ebbing by using the linear variable differential transformer of Holder in order to monitor the position of the directional control valve as claimed in claim 18.

Regarding Claim 22, Ebbing discloses a method (Fig. 1) wherein switching the hydraulic shutoff apparatus to a first hydraulic position comprises:
switching a shutoff solenoid operated valve (26) (SOV) to an open position to allow flow of the pressurized hydraulic fluid to a shutoff spool (12); and
switching the shutoff spool (12), responsive to the flow of the pressurized hydraulic fluid to the shutoff spool (12), to flow the pressurized hydraulic fluid into the directional and rate control apparatus, but fails to teach to flow the fluid to a brake controller.
Holder teaches (Fig. 1, Col. 3 lines 51-54) a brake controller (63) with a fluid flow coming from the shutoff apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Ebbing by using the brake controller of Holder and having the hydraulic fluid flowing to said brake controller after switching the shutoff pool as claimed in claim 22.
Regarding Claims 26-27, Ebbing discloses s the method of claim 21, but fails to teach switching a brake controller to an open position to allow flow of the pressurized hydraulic fluid to a hydraulic brake; and releasing the hydraulic brake configured responsive to the flow of the pressurized hydraulic fluid from the brake controller to the hydraulic brake.
Holder teaches (Fig. 1, Col. 5 lines 34-39) switching a brake controller to an open position to allow flow of the pressurized hydraulic fluid to a hydraulic brake; and releasing the hydraulic brake configured responsive to the flow of the pressurized hydraulic fluid from the brake controller to the hydraulic brake.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Ebbing by using the brake controller switching method of Holder and having the releasing of the brake in response to the flow of the hydraulic fluid from the brake controller as claimed in claim 26 and 27.

Claims 8, 12-13, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebbing et al. (US 4,449,442) in view of Hart (US 6,439,512).
Regarding Claim 8, Ebbing discloses the system of claim 1. Ebbing fails to teach, but Hart teaches (Col. 10 lines 13-20): a fourth hydraulic path (P);
a fifth hydraulic path (P’), wherein the directional control valve and the pressure centered apparatus (140) are fluidically connected to the fourth hydraulic path (P) and the fifth hydraulic path (P’) and configured to switch between the plurality of directional control positions responsive to the flow of the pressurized hydraulic fluid from the fourth hydraulic path and the fifth hydraulic path;
150) fluidically connected to the second hydraulic path and the fourth hydraulic path, wherein the control trim up SOV is a three port two position SOV configured to allow flow of the pressurized hydraulic fluid to the fourth hydraulic path in an open position and configured to prevent flow of the pressurized hydraulic fluid in a closed position; and
a control trim down SOV (152) fluidically connected to the second hydraulic path and the fifth hydraulic path, wherein the control trim down SOV is a three port two position SOV configured to allow flow of the pressurized hydraulic fluid to the fifth hydraulic path in an open position and configured to prevent flow of the pressurized hydraulic fluid in a closed position.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of  Ebbing using the hydraulic path configuration and control trim SOV of Hart in order to get the directional control positions through a flow control of the hydraulic fluid as claimed in claim 8.
Regarding claims 12-13, Ebbing modified by Hart teaches the system of claim 8. Hart further teaches (Col. 10 lines 13-20): wherein the control trim up SOV is configured to be normally in the open position and the control trim down SOV is configured to be normally in the open position; wherein the control trim up SOV is configured to be normally in the closed position and the control trim down SOV is configured to be normally in the closed position. Again it would have been obvious  to one of ordinary skill in the art at the time of the invention to modify the system of Ebbing by using the hydraulic path configuration and control trim SOV of Hart in order to get the directional control positions as claimed in claims 12 and 13.
Regarding Claim 23, Ebbing lacks, but Hart teaches (Col. 10 lines 13-57) wherein switching the directional control valve of the directional and rate control apparatus to a first directional control position comprises:

switching the directional control valve to a flow-through configuration responsive to the substantially different hydraulic pressure in the fourth hydraulic path and the fifth hydraulic path to flow the pressurized hydraulic fluid to the hydraulic motor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ebbing by using the hydraulic path configuration and control trim SOV of Hart in order to get the directional and rate control apparatus switching method as claimed in claim 23.
Regarding Claim 24, Ebbing modified by Hart teaches the method of claim 23.
Hart further teaches (Col. 10 lines 13-57) wherein switching the directional control valve further comprises restricting flow of the pressurized hydraulic fluid through a trim up SOV or a trim down SOV.
Again it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ebbing by using the hydraulic path configuration and control trim SOV of Hart in order to get the directional and rate control apparatus switching method as claimed in claim 24.

Claims 14-16 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebbing et al. (US 4,449,442).
Regarding Claims 14 and 25, Ebbing discloses the system of claim 1 and the method of claim 21, but fails to teach wherein the directional and rate control apparatus (the directional control valve) is switched between the plurality of positions by an electro-hydraulic servo valve and/or a direct drive valve and the directional and rate control apparatus (the directional control valve) is fluidically connected to the second hydraulic path.
However it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Ebbing and thus making a design choice based on the circumstances faced by this skilled person by using an electro-hydraulic servo valve and/or a direct drive valve to switch the directional control valve in different positions as claimed in claims 14 and 25.
Regarding Claim 15-16, Ebbing discloses the system of claim 1, wherein the hydraulic shutoff apparatus comprises:
a shutoff SOV (26) fluidically connected to the first hydraulic path (11), wherein the shutoff SOV (26) is a three port two position SOV configured to allow flow of the pressurized hydraulic fluid in an open position and configured to prevent flow of the pressurized hydraulic fluid in a closed position (Col. 6 lines 3-8)
a shutoff spool (12) fluidically connected to the first hydraulic path, wherein the shutoff spool is valve configured to, responsive to the shutoff SOV allowing flow of the pressurized hydraulic fluid, allow flow of the pressurized hydraulic fluid from the first hydraulic path to the directional and rate control apparatus.
Ebbing fails to teach wherein the shutoff spool is a two port two position pilot operated valve, and wherein the hydraulic shutoff apparatus comprises one of:

However. it would have been obvious for any person skilled in the art on the claim date to modify the system of Ebbing and thus making a design choice based on the circumstances faced by this skilled person by using different types of shutoff valve to control the flow of the hydraulic fluid to the second hydraulic path as claimed in claims 15-16, 
 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebbing et al. (US 4,449,442) in view of Cahill (US 2015/0243113).
Regarding Claim 19, Ebbing discloses the system of claim 1, but fails to teach an electric brake configured to restrict movement of the hydraulic motor and/or the output shaft responsive receiving an engagement instruction.
Cahill teaches (par. [0020]) an electric brake configured to restrict movement of the hydraulic motor and/or the output shaft responsive receiving an engagement instruction.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ebbing by using the electric brake of Cahill in order to limit the movement of the hydraulic motor as claimed in claim 19.

Allowable Subject Matter
Claims 5-7 and 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642